February 15, 1990

JXM  MA-X
ATTORNEY      G,CNERAL



   Hon. James Warren Smith, Jr.       Opinion No. JR-1143
   Frio County Attorney
   P. 0. Box v                        Re:    Whether a county clerk
   Pearsall, Texas 78061-1138         must make available to the
                                      public tapes of commissioners
                                      court meetings (RQ-1835)
   Dear     Mr. Smith:
        In your letter requesting        an   opinion you     state    the
   following facts:
               1. The county     clerk   makes   audio       tape
                  recordings     of    commissioners        court
                  meetings.
               2. The county clerk maintains that these tape
                  recordings are her "private notes" and are
                  thus her private property.
               3.   The   county   clerk   uses. these  tape
                    recordings to aid her in preparing the
                    minutes of the commissioners court.
               4. The commissioners court does not require
                  the clerk to tape record either public or
                  executive sessions of the court.
        you ask whether such tape recordings           must     be    made
   available to the general public.
        The county clerk is the px pfficig clerk of the
   commissioners court and, as such, is required "to record in
   suitable books the proceedings of each term of the court."
   Local Gov't Code 5 81.003(b).
        Section 3(a) of the Open Records Act, article 6252-17a,
   V.T.C.S., provides:
                  All information collected, assembled, or
               maintained by or for   governmental bodies,
               exceDt in    thoe
                               s   situations   where‘ the



                                      p. 6040
Honorable James Warren Smith, Jr. - Page 2 (JM-1143)




       governmental bodv dons not have either a
        iaht of access to or owner hiD of th
       &iggi&
       in connection
       official business     is public   information
              [unless within a specified exception].
       iEmphasis added.)
     The underlined.language in the above-quoted provision
was added to the statute in 1989. Acts 1989, 71st Leg., ch.
1248, 5 9, at 5023.   It exempts materials from coverage by
the Open Records Act in situations where materials are
produced for a governmental body but the governmental body
has neither ownership in nor a right of access to the
materials. This exemption is a codification of principles
enunciated in previous open records decisions. See. e.o.,
Open Records Decision No. 445 (1986).
     You do not state whether the tapes or the tape recorder
are county property or the personal property of the county
clerk.   However, assuming that they are the        personal
property of the county clerk, she certainly has access to
them in her official capacity as clerk of the commissioners
court.
     In Open Records Decision No. 225 (1979), the attorney
general considered whether handwritten notes of meetings
made by the secretary of a governmental body were subject to
the Open Records Act.     In'that decision, as here, the
materials in question were not of the type of personal notes
that have been held to be exempt frbm disclosure. The tape
recordings in question here are used by the county clerk in
the performance of her duties as clerk of the commissioners
court. The analysis in Open Records Decision No. 225 and
the authorities cited therein are apposite here.

     Moreover, the minutes of a commissioners court meeting,
being the medium through which the court speaks and acts, is
exactly the kind of record the Open Records Act is intended
to make available so that citizens may have "full and
complete information regarding          the official acts of
those who represent them."    V.;l.C.S. art. 6252-17a, § 1;
Open Records Decision No. 60 (1974).         Tape recordings
produced during a meeting of a governmental body as an aid
in the preparation of accurate minutes have been expressly
found to be subject to the provisions of the Open Records
Act. Open Records Decision No. 32 (1974).
     Therefore, audio tape recordings of commissioners court
meetings that are made by the county clerk as an aid in the




                             p. 6041
        Honorable James Warren Smith, Jr. - Page 3 (JM-1143)


    h




        preparation of minutes are subject to the provisions of' the
        Open Records Act.      The fact, taken alone, that such
        recordings may be the personal property of the county clerk
        does not except them from the Open Records Act.


                              SUMMARY
                    Audio tape recordings of commissioners
               court meetings that are made by the county
               clerk as an aid in the preparation of minutes
               are subject to the provisions of the Open
               Records Act.   The fact that such recordings
               may be the personal property of the county
               clerk does not except them from the Open
               Records Act.




                                             JIM     MATTOX          -
;-.                                          Attorney General of Texas
        MARY KELLER
        First Assistant Attorney General
        JUDGE ZOWE   STEANLEY
        Special Assistant Attorney General
        RENEA HICKS
        Special Assistant Attorney General
        RICK GILPIN
        Chairman, Opinion Committee
        Prepared by John Steiner
        Assistant Attorney General




P




                                      p. 6042